Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Claims 1, 4, 11, 16, 18 and 20 have been amended.
Claims 1-20 are pending.


Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
I.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

II.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Middleton (US 2011/0060812) in view of Goel et al (US 2020/0358871).

a.	Per claim 1, Middleton teaches a method, comprising: 
receiving, at a first server from a requestor, a revalidation request relating to a content object (pghs 0057-59, 0077-79, 0082-83—revalidated request associated with content; pghs 0118, 0121—authentication request)

determining that metadata describing one or more characteristics of the content object is stored in a cache associated with the first server and that the content object is not stored in the cache (pghs 0061-62, 0070, 0072, 0086, 0100, 0108, 0118-120—metadata describing attributes associated with the content in the cache server, determination of cache miss), and in response:  
transmitting from the first server to the requestor, based on analyzing the metadata, a response to the revalidation request indicating that the content object is not modified (pghs 0080-82, 0093-96—transmitting from the server to the requestor based on analysis that the content has not been modified and is not stale).

Middleton teaches the limitations as applied above, yet fail to explicitly teach the limitation of:  determining, at the first server, not to retrieve the content object from a second server based on a hit-count relating to requests for the content, wherein the content object remains not stored in the cache after the determining. However, Goel et al teach a cache hit rate/ratio and scoring cache hits relating to the availability of the requested content (pghs 0023, 0057-58, 0061-65, 0076, 0080).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of Middleton and Goel et al for the purpose of determining whether to retrieve the content from a different content server based on a hit-count relating to the request for the content; because it indicates how effectively a content server is able to fulfill a cache request according to other metrics that causes the content not to be stored in the cache.
Claims 11 and 18 contain limitations that are substantially equivalent to claim 1 and are therefore rejected under the same basis.
b.	Per claim 2, Middleton and Goel et al teach the method of claim 1, Goel et al further teach wherein the requestor comprises a content delivery network (CDN), the first server comprises a mid-tier cluster, and the second server comprises an origin (pghs 0005-8, 0010, 0029, 0057, 0059, 0067, 0080—CDN, server clustering and tiering hierarchy, origin server).
Claim 12 contains limitations that are substantially equivalent to claim 2 and are therefore rejected under the same basis.
c.	Per claim 3, Middleton and Goel et al teach the method of claim 1, wherein determining, at the first server, not to retrieve the content object from the second server comprises: determining, based on a first logical process, to store the metadata relating to the content object in the cache without the content object (Goel et al: pghs 0054, 0057-62—determination based on metadata and statistics; Middleton: pghs 0061, 0070-72, 0108, 0119, 0121—cache determination based on metadata relating to the content in the cache).  
Claim 13 contains limitations that are substantially equivalent to claim 3 and are therefore rejected under the same basis.
d.	Per claim 4, Middleton and Goel et al teach the method of claim 3, Goel et al further teach wherein the first logical process comprises determining that the hit-count relating to requests for the content is less than a pre-determined threshold (pghs 0061-63—cache hit rate threshold minimum).  
e.	Per claim 5, Middleton and Goel et al teach the method of claim 4, Middleton further teaches wherein determining, at the first server, not to retrieve the content object from the second server further comprises: determining, based on the revalidation request and the metadata, that the content object has not changed since a prior retrieval from the second server (pghs 0033-34, 0044, 0052-54, 0057, 0059, 0076-83—revalidation and indication of content being stale prior to retrieval).  
Claim 14 contains limitations that are substantially equivalent to claim 5 and are therefore rejected under the same basis.
f.	Per claim 6, Middleton and Goel et al teach the method of claim 1, Middleton further teaches further comprising: receiving, at the first server from the requestor, a second revalidation request relating to a second content object; determining that second metadata relating to the second content object is stored in the cache associated with the first server; retrieving, at the first server, the second content object from the second server; and transmitting the second content object to the requestor (pghs 0033-34, 0044, 0052-54, 0057, 0059, 0070-72, 0076-83—revalidation, metadata and indication of content being stale prior to retrieval; Goel et al: pghs 0054, 0057-62—metadata and statistics for determining transmission of content to requestor).  
g.	Per claim 7, Middleton and Goel et al teach the method of claim 6, further comprising: determining, at the first server based on a first logical process, to retrieve the second content object from the second server (Middleton: pghs 0096-0101—content retrieval from different server; Goel et al: pghs 0023-24, 0042-44—retrieval of content from different/second server). 
h.	Per claim 8, Middleton and Goel et al teach the method of claim 7, Goel et al further teach wherein the first logical process comprises determining that a hit-count relating to requests for the second content object is greater than or equal to a pre-determined threshold (pghs 0061-63, 0086—cache hit rate is high over threshold).  
Claim 16 contains limitations that are substantially equivalent to claim 8 and are therefore rejected under the same basis.
i.	Per claim 9, Middleton and Goel et al teach the method of claim 1, Middleton further teach the method further comprising: receiving, at the first server from the requestor, a second revalidation request relating to a second content object; determining that second metadata relating to the second content object is not stored in the cache associated with the first server, and in response: retrieving the second metadata from the second server without retrieving the second object; and storing the second metadata in the cache (pghs 0033-34, 0044, 0052-54, 0057, 0059, 0070-72, 0076-83—revalidation, metadata and indication of content being stale prior to retrieval; Goel et al: pghs 0054, 0057-62—storing metadata and statistics for determining transmission of content to requestor).
Claim 17 contains limitations that are substantially equivalent to claim 9 and are therefore rejected under the same basis.
j.	Per claim 10, Middleton and Goel et al teach the method of claim 9, Goel et al further teach the method further comprising: determining, based on a predefined policy, to retrieve the second metadata from the second server without retrieving the second object (pghs 0062, 0080—policies of content server; Middleton: pghs 0110-111—rules).
Claim 19 contains limitations that are substantially equivalent to claim 10 and are therefore rejected under the same basis.
k.	Per claim 20, Middleton and Goel et al teach the method of claim 18, Middleton further teach wherein the revalidation request comprises an HTTP GET message, and wherein the request to fetch the metadata comprises an HTTP HEAD message (pghs 0041, 0059-60—revalidation, HTTP GET and HTTP header included in HTTP request; Goel et al: pghs 0064—HTTP message).


Conclusion
III.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


IV.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIE D SHINGLES/Primary Examiner, Art Unit 2448